DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 05, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of (1) azimuth [Symbol font/0x6A]1  and azimuth [Symbol font/0x6A]2 (claim 1); (2) the azimuths [Symbol font/0x6A]1 and [Symbol font/0x6A]2 complementarily vary along a portion of the central axis (claim 1); and (3) the azimuths [Symbol font/0x6A]1 and [Symbol font/0x6A]2 continuously vary along at least a portion of the central axis (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to because (1) the plots A-C of FIG.5 does not have the X and the Y-axis labels; and (2) the azimuth [Symbol font/0x6A] is in reference to a horizonal axis in FIG.5, while the same label of azimuth [Symbol font/0x6A] in reference to a vertical axis in FIG.2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the azimuths [Symbol font/0x6A]1 and [Symbol font/0x6A]2 complementarily vary along a portion of the central axis”.  Appropriate correction is required.

The abstract of the disclosure is objected to because of the following informality: (1) the part number and the parenthesis should be removed to avoid confusion; and (2) the term “FBG” should be corrected to –fiber-Bragg grating (FBG)--.  Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1-15 are objected to because of the following informalities: 
Claim 1: the term "Pressure sensing device" in the preamble should be corrected to --A pressure sensing device--. A proper article is required.
Claim 1 recites the term "FBG" that should be corrected to --fiber Bragg grating (FBG)--.
Claims 2 to 9: the term "Pressure sensing device" in the preamble should be corrected to --The pressure sensing device--.
Claims 4, 7 (lines 2 and 3), and 8: the term "the first and second annular subsections" should be corrected to --the first and the second annular subsections--.
Claim 9: the term “the optical fiber core” should be corrected to –the at least one optical fiber core--.
Claim 10: the term "Method" in the preamble should be corrected to --A method-. A proper article is required.
Claim 11: the term "Method" in the preamble should be corrected to --The method--. 
Claim 12: the term "System" in the preamble should be corrected to --A system--. A proper article is required.
Claim 13-15: the term "System" in the preamble should be corrected to --The system--. 
Claim 14: the term “FEM” should be corrected to –finite element method (FEM)--.
Claim 15: the term “the steps of the method” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the mechanical properties” in lines 6-7 that lacks proper antecedent basis. The same rejection applies to claim 12. 
Claim 1 recites "a first annular sector with azimuth and a second annular sector with azimuth". An azimuth is a sweeping angle or an angular measurement and requires a reference line or a starting point. It is not clear what these azimuths are in reference to. Note that in FIG.2, the azimuth is in reference with a vertical axis, while in FIG.5, the azimuth is in reference with a horizontal axis. When making the amendment to define the reference line, the drawings should be amended for such a definition to be consistent. The same rejection applies to claim 12. 
Claim 1 recites "the azimuths complementarily vary along a portion of the central axis" at the end of the claim that renders the scope of the claim indefinite based on the following considerations and the same rejection applies to claim 12:
(1) it is not clear of the meaning of "complementarily vary". It is not clear how these azimuths vary. The word "complementary" means combining in such a way of 
Claim 3: the term "the difference" in line 1 and line 3 lacks proper antecedent basis. 
Claim 4 recites that "the first and second annular subsectors are disposed staggered along the central axis". It is not clear that, if each of the first and the second annular subsectors are sectors of the coating and their azimuths complementarily vary, how may they be staggered? Clarification with proper amendment to define their structural configuration is required.
Claim 5 recites "at least one reflective FBG structure". It is not clear of the link between this FBG structure and the "one or more reflective FBG structures" in line 3 of claim 1.
Claim 6 recites “at least a portion of the central axis” in line 2. It is not clear of the link between this term and the term “a portion of the central axis” at the end of claim 1.
Claim 7 recites “different mechanical properties” in line 3. It is not clear whether it refers to the same to the term “the mechanical properties” recited in lines 6-7 of claim 1.
Claim 10 recites “a pressure sensing device of claim 1 in lines 2-3. It is not clear if it refers to the same to the term “pressure sensing device” recited in claim 1. 
Claim 13 recites “the pressure” that lacks proper antecedent basis. Note that claim 12 recites “pressure values”, “pressures”, and “a pressure difference”.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bals et al., US 2016/0341612 A1, hereinafter Bals.


Claim 1. Bals teaches in Abstract and FIG.6b “pressure sensing device” (Abstract: a sensing cable designed for distributed pressure sensing) comprising: 
“an optical fiber comprising a central axis (L) and at least one optical fiber core” ([0067]: a cross section of sensing cable 3…A reference showing an x, y and z axis is also provided. It should be understood that the sensing cable 3 is elongated in the z-axis which ultimately corresponds to the sensing direction; and [0088]: the sensing cable 160 comprises an optical fiber 1) – the z-axis is considered the “central axis (L)” as claimed, 
“the at least one optical fiber core having one or more reflective FBG structures, and a coating[0068]: a coating 2 which is provided on the optical fiber 1; [0088]: the sensing cable 160 comprises an optical fiber 1 which has a continuous weak fiber Bragg grating permanently written inside its core and a coating 2 whose cross section has a perimeter 4 which is circular shaped; and [0011]: preferable a continuous weak fiber Bragg grating (WFBG) is distributed over the entire sensing fibre length. It has a low reflectivity) – FIG.6b illustrates that the optical fiber 1 is surrounded by the coating 2, 
“the coating[0088]: The coating 2 comprises two or more sections; in this example, the coating 2 is composed of four different sections 2a-d) – FIG.6b illustrates the first annular subsection 2a and the second annular subsection 2b, each of the subsections is an act, hence has an angular measurement when referencing to the X or the Y-axis, i.e., the “azimuth” as claimed, wherein 
“the mechanical properties of the first and second annular subsections are different” ([0088]: The coating 2 comprises two or more sections; in this example, the coating 2 is composed of four different sections 2a-d each of which are configured to have different mechanical properties), and wherein 
“the azimuths [Symbol font/0x6A]1 and [Symbol font/0x6A]2 complementarily vary” ([0088]: a coating 2 whose cross section has a perimeter 4 which is circular shaped. The coating 2 comprises two or more sections; in this example, the coating 2 is composed of four different sections 2a-d) – since sections 2a-d compose the coating that is a circular shape, each of the sections is an arc with an azimuth in reference to the X or the Y-axis. The sum of the azimuths of the sections is 360 degrees as illustrated in FIG.6b.  
In regard to the azimuth complementarily varying along a portion of the central axis (L), since Bals teaches in [0067] that the sensing cable is elongated in the z-axis and in [0068] that the coating is provided on the fiber core, the subsections of the coating are along the z-axis (i.e., the “central axis” as claimed). Any variation that the azimuths may have would be along a portion of the central axis. Since the sum of the azimuths is 360 degrees, when one section has a longer arc (i.e., a larger azimuth), one or more other sections would have a shorter arc (i.e., a smaller azimuth). Hence, Bals is considered at least implicitly teaching such a feature that the azimuths complementarily vary, which is an inherent property when the sum of the azimuths is a constant value (360 degrees). 

Claim 2. Bals further teaches that the pressure sensing device is adapted to 
“determine multiple local pressures along the central axis, the local pressures exerting radial forces on the coating” ([0065]: birefringence based distributed pressure sensing (DPS) needs a sensing cable which is configured so that an optical fiber of the sensing cable experiences different levels of lateral compression along different axis; [0067]: a cross section of sensing cable 3…A reference showing an x, y and z axis is also provided. It should be understood that the sensing cable 3 is elongated in the z-axis which ultimately corresponds to the sensing direction).  

Claim 7. Bals further teaches that the first and second annular subsections comprise 
“identical material chemically and/or physically treated to provide different mechanical properties of the first and second annular subsections” ([0025]: the coating may be configured to have a varying thickness).  
Coating subsections with different thickness are considered identical material physically treated. Coating with different thickness carries different mechanical properties.

Claim 8. Bals further teaches that 
[0020]: a coating which has two or more sections which composed of different materials).  

Claim 12. Bals teaches in [0074] and FIG.6b “method for determining pressure values” ([0074]: the difference between the optical characteristics along the different axis is called birefringence. As pressure changes, birefringence changes), comprising 
“optically determining bending of an optical fiber” ([0074]: the coating on the fiber 1 enables the fiber 1 to experience different levels of lateral compression) 
comprising 
“a central axis (L) and at least one optical fiber core” ([0067]: a cross section of sensing cable 3…A reference showing an x, y and z axis is also provided. It should be understood that the sensing cable 3 is elongated in the z-axis which ultimately corresponds to the sensing direction; and [0088]: the sensing cable 160 comprises an optical fiber 1) – the z-axis is considered the “central axis (L)” as claimed,
“the at least one optical fiber core having one or more reflective FBG structures, wherein a coating surrounds the optical fiber” ([0068]: a coating 2 which is provided on the optical fiber 1; [0088]: the sensing cable 160 comprises an optical fiber 1 which has a continuous weak fiber Bragg grating permanently written inside its core and a coating 2 whose cross section has a perimeter 4 which is circular shaped; and [0011]: preferable a continuous weak fiber Bragg grating (WFBG) is distributed over the entire sensing fibre length. It has a low reflectivity) – FIG.6b illustrates that the optical fiber 1 is surrounded by the coating 2, 
“the coating[0088]: The coating 2 comprises two or more sections; in this example, the coating 2 is composed of four different sections 2a-d) – FIG.6b illustrates the first annular subsection 2a and the second annular subsection 2b, each of the subsections is an act, hence has an angular measurement when referencing to the X or the Y-axis, i.e., the “azimuth” as claimed, wherein 
“the mechanical properties of the first and second annular subsections are different” ([0088]: The coating 2 comprises two or more sections; in this example, the coating 2 is composed of four different sections 2a-d each of which are configured to have different mechanical properties), and wherein 
“the azimuths [Symbol font/0x6A]1 and [Symbol font/0x6A]2 complementarily vary along a portion of the central axis (L)” ([0088]: a coating 2 whose cross section has a perimeter 4 which is circular shaped. The coating 2 comprises two or more sections; in this example, the coating 2 is composed of four different sections 2a-d) – since sections 2a-d compose the coating that is a circular shape, each of the sections is an arc with an azimuth in reference to the X or the Y-axis. The sum of the azimuths of the sections is 360 degrees as illustrated in FIG.6b, and 
“calculating pressures or a pressure difference from the bending of the optical fiber” (claim 21: a sensing device for performing distributed pressure sensing comprising…a means for determining distributed pressure present along the one or more optical fibers using the measured birefringence distribution).  
In regard to the azimuth complementarily varying along a portion of the central axis (L), since Bals teaches in [0067] that the sensing cable is elongated in the z-axis and in [0068] that the coating is provided on the fiber core, the subsections of the coating are along the z-axis (i.e., the “central axis” as claimed). Any variation that the azimuths may have would be along a portion of the central axis. Since the sum of the azimuths is 360 degrees, when one section has a longer arc (i.e., a larger azimuth), one or more other sections would have a shorter arc (i.e., a smaller azimuth). Hence, Bals is considered at least implicitly teaching such a feature that the azimuths complementarily vary, which is an inherent property when the sum of the azimuths is a constant value (360 degrees). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bals in view of Eberle et al., US 2015/0141854 A1, hereinafter Eberle.

Claim 10. Bals teaches all the limitation of claim 1, including the feature of “the pressure sensing device” (Bals: FIG.6b). 
Bals does not teach that the pressure sensing device is comprised in an interventional device that also comprises a console configured to communicate with the interventional device.
However, in an analogous optical fiber pressure sensing device field of endeavor, Eberle in FIG.62 teaches 
“system for pressure sensing comprising: an interventional deviceClaim 1: An apparatus for insertion into a body lumen, the apparatus comprising an elongate assembly including an optical fiber pressure sensor including an optical fiber; and [0517]: Console 6204 can be capable of stand-along measurement and diagnostic functionality through various outputs or display of data for the end user).  
permitting accurate pressure sensing within a body lumen that increases the overall sensitivity such as to generate an easily detectable blood pressure indicating output signal providing the desired resolution and accommodating the range of pressures associated with the patient ”, as suggested in Eberle, [0096].

Claim 11. Bals and Eberle combined teaches all the limitations of claim 10, including the feature of “the interventional device” (Eberle: FIG.62). 
Bals does not teach that the interventional device is a guidewire or a catheter.  
However, in an analogous optical fiber pressure sensing device field of endeavor, Eberle in FIG.62 teaches that
“the interventional device is a guidewire or a catheter” ([0513]: as seen in FIG.62, a guidewire system including a pressure sensing guidewire).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Bals employ such a feature associated with “the interventional device is a guidewire or a catheter” as taught in Eberle for the advantage of “permitting accurate pressure sensing within a body lumen that increases the overall sensitivity such as to generate an easily detectable blood pressure indicating output signal providing the desired resolution and accommodating the range of pressures associated with the patient ”, as suggested in Eberle, [0096].

Claim 13. Bals teaches all the limitation of claim 12, including the feature of “the pressure sensing device” (Bals: FIG.6b). 
Bals does not teach that the pressure measured by the pressure sensing device is a blood pressure in a blood vessel.
However, in an analogous optical fiber pressure sensing device field of endeavor, Eberle teaches that
“the pressure is a blood pressure in a blood vessel” ([0096]: this disclosure describes techniques…to generate an easily detectable blood pressure indicating output signal).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Bals employ such a feature associated with “the pressure is a blood pressure in a blood vessel” as taught in Eberle for the advantage of “permitting accurate pressure sensing within a body lumen that increases the overall sensitivity such as to generate an easily detectable blood pressure indicating output signal providing the desired resolution and accommodating the range of pressures associated with the patient ”, as suggested in Eberle, [0096].

Claim 14. Bals teaches all the limitation of claim 12, including the feature of “calculating the pressure difference from the bending of the optical fiber” (Bals: [0074] and Claim 21). 
Bals does not teach that the calculation of the pressure difference is performed by calibration measurements and/or FEM simulations.  
However, in an analogous optical fiber pressure sensing device field of endeavor, Eberle teaches that the calculation of the pressure difference is performed by
“calibration measurements and/or FEM simulations” ([0007]: it can be advantageous to provide an optical fiber pressure sensor guidewire that can include temperature calibration, compensation, or correction for an optical fiber pressure sensor for sensing pressure within a body lumen; and [0331]: based on finite element modeling (FEM) simulation analysis and experimental laboratory data obtained from prototypes, corresponding to the arrangement illustrated in FIG.24, a pressure sensitivity can be obtained).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Bals employ such a feature associated with the calculation of the pressure difference is performed by “calibration measurements and/or FEM simulations” as taught in Eberle for the advantage of “permitting accurate pressure sensing within a body lumen that increases the overall sensitivity such as to generate an easily detectable blood pressure indicating output signal providing the desired resolution and accommodating the range of pressures associated with the patient ”, as suggested in Eberle, [0096].

Claim 15. Bals and Eberle combined teaches all the limitations of claim 10, including the system for pressure sensing (Eberle: FIG.62 and claim 1).
Bals does not teach that the pressure sensing is carried out by a computer program.
However, in an analogous optical fiber pressure sensing device field of endeavor, Eberle teaches such a feature in [0553]: In an example, the circuits described herein, including its various elements discussed in this document, can include a combination of hardware and software. For example, one or more portions, elements, or circuits included can be implemented, such as using an application-specific circuit constructed to perform one or more particular functions or a general-purpose circuit programmed to perform such functions.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Bals employ such a feature associated with the pressure sensing being carried out by a computer program as taught in Eberle for the advantage of “permitting accurate pressure sensing within a body lumen that increases the overall sensitivity such as to generate an easily detectable blood pressure indicating output signal providing the desired resolution and accommodating the range of pressures associated with the patient ”, as suggested in Eberle, [0096].

Allowable Subject Matter
Claims 3-6 and 9 would be allowable if rewritten to overcome the objection and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claims 3, 4, 6 and 9, in combination with in combination with the other claimed elements, are not taught or disclosed in the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793